EXPLORATION AGREEMENT WITH

OPTION TO FORM JOINT VENTURE

(WILLOW CREEK PROPERTY)

 

THIS EXPLORATION AGREEMENT WITH OPTION TO FORM JOINT VENTURE (WILLOW CREEK
PROPERTY) (the “Agreement”) is made effective this 16th day of June, 2008 (the
“Effective Date”) by and between CARLIN GOLD US INC., a Nevada corporation
(“Carlin US”); and PIEDMONT MINING COMPANY, INC., a North Carolina corporation
(“Piedmont”).

RECITALS

A.      Carlin US owns the “QA” and “QC” groups of one hundred nineteen (119)
unpatented lode mining claims situated in Elko County, Nevada (the “QA/QC
Claims”). The QA/QC Claims are more particularly described on Exhibit A-1
attached hereto.

B.       Barrick Gold Exploration Inc., a Delaware corporation (“Barrick”), owns
the “CC” group of thirty-nine (39) unpatented lode mining claims situated in
Elko County, Nevada (the “CC Claims”). The CC Claims are more particularly
described on Exhibit A-2 attached hereto. The CC Claims are subject to the
Option Agreement (Currant Creek) dated June 23, 2004 among Placer Dome U.S.
Inc., a California corporation (“Placer Dome”) as optionor; and Rubicon Minerals
Corporation, a British Columbia corporation (“Rubicon”), Toquima Minerals
Corporation, a British Columbia corporation (“Toquima Canada”), and Carlin US as
optionees. The Option Agreement has been modified by the First Amendment to
Option Agreement dated June 3, 2005; the Second Amendment to Option Agreement
dated April 13, 2007; and the Letter Extending

1

--------------------------------------------------------------------------------



Option Period dated August 22, 2007. The foregoing agreements are collectively
referred to as the “Option Agreement.”

C.        Rubicon is the former shareholder of Toquima Canada. Pursuant to a
Plan of Arrangement dated July 13, 2006, Carlin Gold Corporation, a British
Columbia corporation (“Carlin”) acquired all of the issued and outstanding
shares of Toquima Canada. Carlin US is the wholly-owned subsidiary of Carlin.
Pursuant to the Waiver and Assumption of Obligations Agreement dated April 18,
2006, Rubicon released and waived its right of first offer regarding the
Property, as defined in this Agreement, and Carlin agreed to assume and perform
all of Rubicon’s obligations under the Option Agreement. Barrick is the
successor-in-interest of Placer Dome.

D.       Toquima Minerals US Inc., a Nevada corporation (“Toquima US”), held a
number of interests in the properties constituting the Willow Creek Property.
Toquima US was merged into Carlin US on December 28, 2007. The property
interests formerly held by Toquima US were transferred to Carlin US by operation
of law.

E.        Toquima US entered into a “Mining Lease and Option to Purchase
Agreement” dated January 15, 2004 (the “Mining Lease”) with W.H. Gibbs Company,
a Nevada corporation, as lessor. The Mining Lease affects 480 acres of fee land
situated in Elko County, Nevada (the “Fee Land”). The Fee Land is more
particularly described on Exhibit A-3 attached hereto. The Mining Lease is
subject to a first amendment dated August 31, 2004.

 

2

--------------------------------------------------------------------------------



F.       The agreements described in Recitals B and E may be referred to as the
“Underlying Agreements” which in the singular means each of and, collectively,
both of the two agreements

G.      The QA Claims, QC Claims, CC Claims, and Fee Lands (together with all
contractual rights related thereto) shall be referred to collectively as the
“Property”. The term Property shall include all ores, minerals, surface and
mineral rights, and the right to explore, mine, and remove the same, and all
water rights and improvements, easements, licenses, rights of way, and other
interests of pertinence thereto. The Property shall also apply to any additional
rights and interests acquired in the Area of Interest.

H.      Piedmont wishes to acquire an interest in the Property by making certain
cash payments to Carlin US and a stock distribution to Carlin, and by providing
exploration funding for a work program on the Property pursuant to Section 1.1
of this Agreement.

I.        Carlin US shall be the operator commencing on the Effective Date and
continuing through the earn-in period as long as Robert Thomas remains Carlin
US’s representative. In the event that Mr. Thomas ceases to be Carlin US’s
representative, Piedmont may elect to act as operator and appoint another
qualified person to manage Piedmont’s operations under this Agreement.
Piedmont’s initial capital contribution shall be $3,500,000, pursuant to section
1.1. Piedmont and Carlin US will enter into a separate “Services Agreement”
pertaining to the conduct of exploration activities during this period. If the
parties form a joint venture (“Joint Venture”), the appointment of the manager
shall be governed by the Joint Venture Agreement contemplated under Section 3.1.

 

3

--------------------------------------------------------------------------------



J.        Following completion of the work program and satisfaction of the terms
and conditions of Section 1.1 of this Agreement, Piedmont and Carlin US may form
a Joint Venture for further exploration and development of the Property.

K.      Definitions - The following defined terms, wherever used in this
Agreement, shall have the meanings described below:

 

“Exploration Expenditures” means all costs incurred for the benefit of the
Property for Exploration Work pursuant to this Agreement, including but not
limited to:

 

(a) salaries, wages and costs of benefits, labor expenses and travel and living
expenses for Piedmont’s and Carlin US’s employees employed directly or for the
benefit of the property; (b) costs and expenses of equipment, machinery,
materials and supplies; (c) all payments to contractors for work on or for the
benefit of the Property; (d) cost of sampling, assays, metallurgical testing and
analyses and other costs to determine the quantity and quality of minerals on
the Property; (e) costs incurred to apply for and obtain approvals, consents,
licenses, permits and rights-of-way and other similar rights in connection with
activities on the Property; (f) costs incurred for the administration of this
Agreement; (g) expenses and payment of rentals, bonuses, minimum advance
royalties and other payments pursuant to the Underlying Agreement, if any; (h)
costs and expenses of performance of annual assessment work, if required to be
performed; (i) costs and expenses of payment of federal annual mining claim
maintenance fees and filing and recording

 

4

--------------------------------------------------------------------------------



of proof of payment of federal annual claim maintenance fees; (j) costs and
expenses of payment of all required county recording fees; (k) all costs and
expenses for the performance of all obligations under the Underlying Agreement,
if any; (l) all taxes and assessments levied against the Property; (m) costs
incurred to acquire new properties in the Area of Interest; and (m) an Overhead
Amount before the formation of the Joint Venture in the manner prescribed in
Section 1.4.

“Exploration Work” means all activities directed toward ascertaining the
existence, location, quantity, quality or commercial value of deposits of
minerals on the Property.

 

THEREFORE, the parties have agreed as follows:

SECTION ONE

Exploration Agreement

1.1     Option to Earn 51% Interest. Carlin US hereby grants to Piedmont the
exclusive option to earn an undivided fifty-one percent (51%) interest in the
Property by making the following payments and distributions during a five-year
period:

a.       Upon execution of this Agreement, TWENTY-ONE THOUSAND, ONE HUNDRED AND
ONE DOLLARS ($21,101.00) will be paid to Carlin US as reimbursement for the
2007-2008 BLM claim maintenance and Elko County filing fees. In addition, THIRTY
THOUSAND DOLLARS ($30,000) will be paid to Carlin US as reimbursement for the
January 15, 2008 rental payment paid to Gibbs. These funds will come out of the
$300,000 payment made by Piedmont upon signing for the first year’s exploration
work requirement (Section 1.4).

 

5

--------------------------------------------------------------------------------



b.      Piedmont will make a cash payment to Carlin US of TEN THOUSAND DOLLARS
($10,000.00) on each anniversary of the Effective Date.

c.       Piedmont agrees to make a payment of THREE HUNDRED THOUSAND DOLLARS
($300,000.00) at signing of this agreement, to cover Exploration Expenditures
during year one (1) following the Effective Date. This is a binding commitment
and cannot be cancelled through termination of this Agreement. The Exploration
Work shall include exploratory drilling of not less than 5,000 linear feet.
Payments to Carlin US outlined in Section 1.1(a) and 1.1(b) shall be considered
part of the first year’s binding work commitment.

d.      Thereafter, Piedmont may elect to continue funding the Exploration Work
on the Property by completing the following Exploration Expenditures
requirements:

 

Year of Agreement

Amount of Exploration Expenditures

 

2

Additional $500,000.00

 

3

Additional $700,000.00

 

4

Additional $1,000,000.00

 

5

Additional $1,000,000.00

Piedmont’s performance of its annual Exploration Expenditures requirement shall
be a condition subsequent to the effectiveness of this Agreement. If Piedmont
does not complete the performance of its annual Exploration Expenditures
requirements by the end of each Agreement Year, Carlin US may declare a default
in accordance with Section 4.2 below.

 

6

--------------------------------------------------------------------------------



The total Exploration Expenditures to be made by Piedmont over a 5 year period
shall be THREE MILLION, FIVE HUNDRED THOUSAND DOLLARS ($3,500,000.00), which
amount is the Initial Capital Contribution (“Initial Capital Contribution”) of
Piedmont. All payments made by Piedmont for the benefit of the Willow Creek
Project pursuant to Sections 1.1(a), 1.1(b), and 1.1(c) above and Sections 1.4,
1.5, 1.6, and 1.7 below shall be credited towards the Exploration Expenditure
requirements. Any excess of Exploration Expenditures in one year shall be
carried forward as a credit against subsequent years’ Exploration Expenditure
requirements.

1.2     Distribution of Stock. Within fifteen (15) working days following
execution of this Agreement, Piedmont will issue ONE HUNDRED THOUSAND (100,000)
shares of its unregistered Common Stock (“Stock”) to Carlin, subject to such
limitations and holding periods as may be required by U.S. and Canadian
regulatory authorities. The Stock shall be subject to the legend set forth in
Section 1.9 below. Piedmont agrees to provide Carlin with “piggyback”
registration rights with respect to this Stock.

1.3      Formation of Joint Venture. At such time as Piedmont has funded THREE
MILLION, FIVE HUNDRED THOUSAND DOLLARS ($3,500,000.00) in accordance with
Sections 1.1(a) 1.1(b), and 1.1(c) above, and provided that Piedmont has
satisfied all other obligations set forth in this Section One, Piedmont shall
notify Carlin US in writing, and Piedmont will have earned an undivided 51%
interest in the Property. Piedmont shall then proceed to form a 51% Joint
Venture with Carlin US in accordance with Section 3 below.

 

7

--------------------------------------------------------------------------------



1.4     Funding of Exploration Activities. Concurrent with the execution of this
Agreement, Carlin US will open the “Carlin US-Willow Creek Account” at the
Virginia Street main branch of U.S. Bank in Reno, Nevada. Piedmont’s check for
THREE HUNDRED THOUSAND DOLLARS ($300,000.00) will be deposited into this
Account, representing the first year’s binding work commitment. These funds
shall be used exclusively to pay costs associated with the Willow Creek Project.

Piedmont and Carlin US shall form an exploration budget committee (“Budget
Committee”) comprised of representatives for each of Piedmont and Carlin US. The
initial representatives shall be Lew Gustafson for Piedmont and Robert Thomas
for Carlin US. The Budget Committee shall agree on the initial work program
which will be funded by Piedmont’s initial $300,000 payment.

During the term of this Agreement, Exploration Expenditure budgets beyond the
initial commitment shall be made monthly or for such longer periods as agreed to
by the Budget Committee. An agreed upon budget shall be funded in full by
Piedmont within fifteen (15) days of written notice by the Budget Committee by
check to the Carlin US-Willow Creek Account and in any event prior to
commencement of any exploration activity by Carlin US pursuant to the Agreement.
If the Budget Committee is unable to reach a consensus with respect to the
exploration program during the earn-in period, Piedmont’s representative shall
have the deciding vote.

Carlin US, while operator of the Willow Creek Project, will receive, review, and
approve individual invoices for services and materials associated with the
Project. Carlin US will forward approved invoices to Piedmont’s representative,
presently Lew

 

8

--------------------------------------------------------------------------------



Gustafson, for Piedmont’s review and approval. If written approval has not been
received within 48 hours, invoices will be deemed to be approved. Approved
invoices will then be returned to Carlin US for payment, with copies forward to
Robert Shields of Piedmont and Ms. Donna Waga, Piedmont’s independent Certified
Public Accountant. Carlin US will then be authorized to write and issue checks
or other payment for the approved invoices. Carlin US shall be authorized to pay
bills of less than $1,000.00 without approval by Piedmont and will submit copies
of receipts for such expenditures to Piedmont.

U.S. Bank will send monthly statements for the Carlin US-Willow Creek Account to
Carlin US, along with originals or copies of the checks paid. Carlin will in
turn forward monthly statements and copies of checks paid on to Piedmont. Carlin
US may charge an overhead amount (“Overhead Amount”) of TEN PERCENT (10%) on all
goods and services acquired for the project except for drilling, road
construction, sample prep and assay costs.

1.5     Bonding. Reclamation Bond No. NVB000688 in the amount of SEVENTEEN
THOUSAND, SEVEN HUNDRED AND THIRTY-THREE DOLLARS ($17,733.00) previously posted
by Carlin US for the first year’s drill program will be transferred to
Piedmont’s name, and Carlin US shall be reimbursed this amount from the initial
$300,000 paid into the Account not later than 30 days after this Agreement has
been executed by all parties, such amount shall be creditable against the first
years’ Exploration Expenditures requirement. The parties agree to diligently
prepare, execute, and submit applications to the Bureau of Land Management and
the Nevada Division of

 

9

--------------------------------------------------------------------------------



Environmental Protection for transfer of all bonds and other permits. In the
event that Piedmont terminates the Agreement, it will transfer the bond back to
Carlin US and be reimbursed promptly for the bond amount then in effect.

1.6     Claim Maintenance. Carlin US shall have the obligation to maintain the
claims in good standing. So long as the Agreement has not been terminated prior
to the earlier of June 1 of each year or the date provided for maintenance of
the mining claims subject to the Option Agreement, Piedmont shall deliver funds
to Carlin US by July 1 to make the claim payments, and these payments shall be
credited against Piedmont’s work expenditure requirements. Carlin US shall pay
the federal claim maintenance fees to the Nevada Bureau of Land Management by
August 1 of each year, and Carlin US shall file an Affidavit and Notice of
Intent to Hold with the Elko County Recorder not later than October 1 of each
year. Carlin US shall promptly provide evidence of these filings to Piedmont.
Piedmont’s claim maintenance obligation for the assessment year 2008-2009 is
unconditional. Termination after June 1 in any calendar year obligates Piedmont
to pay BLM and Elko County fees due in that calendar year.

1.7      Maintenance of Contracts. For so long as this Agreement remains in good
standing, Piedmont shall timely pay all monies and satisfy all other obligations
required by the Option Agreement and Mining Lease. In particular, Piedmont shall
make the rental payments required by Section 4.1 of the Mining Lease with Gibbs,
which payments shall be credited against the Exploration Expenditure
requirements.

1.8     Area of Interest. The parties hereby establish an Area of Interest
extending one (1) mile from the exterior boundaries of the Property (and
including any interior

 

10

--------------------------------------------------------------------------------



fractions). The Area of Interest is illustrated in Exhibit A-4. Any claims
located by Carlin US or Piedmont within the Area of Interest shall be subject to
the terms of this Agreement.

1.9     Limitations on Stock Transfer. The distributions of Common Stock
described in Section 1.2 above shall be subject to the restrictions set forth in
this Section, as well as any additional restrictions imposed by regulatory
authorities. Carlin represents and warrants that it is acquiring the equity
securities of Piedmont for investment purposes only and without any view to
further distribution thereof other than pursuant to an effective registration
statement under the Securities Act of 1933, as amended (the “Act”), and any
provisions established to the satisfaction of Piedmont. In addition, Carlin
agrees that the Common Stock issued hereby shall bear a legend substantially in
accordance with that set forth below, together with any other legends required
(1) under applicable law, (2) pursuant to the Certificate of Incorporation of
Piedmont, (3) pursuant to any agreement to which Piedmont and Carlin may be a
party. In accordance with the foregoing, the legend set forth on the
Certificates representing the Common Stock shall be as follows:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES LAWS OF ANY STATE, AND ARE
BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THESE SECURITIES MAY NOT BE
SOLD

 

 

11

--------------------------------------------------------------------------------



OR TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT, OR (2) WITH AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR SUCH OTHER
LAWS.

Piedmont covenants that it will include the Common Stock in any registration
statement which it files with regulatory agencies following distribution of the
Common Stock.

SECTION TWO

Conduct of Exploration Work

The following provisions shall govern exploration activities on the Property
during the term of the Exploration Agreement described in Section 1 above.

2.1     Conduct of Work. Piedmont or its delegate, Carlin US, shall perform its
exploration activities on the Property in accordance with good mining practice,
shall comply with the applicable laws and regulations relating to the
performance of exploration and mining operations on the Property, and shall
comply with the applicable worker's compensation laws of the State of Nevada.

2.2     Liability and Insurance. Piedmont and its assigned operator shall
defend, indemnify, and hold the Property owners and Carlin US harmless from any
claims, demands, or liabilities arising from or relating to Piedmont’s
activities on the Property. Piedmont shall obtain and carry a policy of public
liability insurance in the minimum

 

12

--------------------------------------------------------------------------------



amounts of $1,000,000.00 or more for personal injury and $300,000.00 for
property damage, protecting Carlin US against any claims for injury to persons
or damage to property resulting from Piedmont’s operations. Piedmont shall
provide Carlin US with a certificate of insurance evidencing such insurance.

2.3     Liens. Piedmont and its assigned operator shall keep the Property free
and clear from any and all mechanics’ or laborers’ liens arising from labor
performed on or material furnished to the Property at Piedmont’s request.
However, a lien on the Property shall not constitute a default if Piedmont, in
good faith, disputes the validity of the claim, in which event the existence of
the lien shall constitute a default thirty (30) days after the validity of the
lien has been adjudicated adversely to Piedmont.

2.4     Acquisition of Permits. Piedmont or its assigned operator shall
diligently and timely apply for and acquire all federal, state, and local
permits required for its operations. Piedmont shall be responsible for
reclamation of only those areas disturbed by Piedmont’s activities and the costs
of reclamation, provided, however, that the cost of such reclamation shall be
borne by Piedmont. Piedmont will post any operating and reclamation bonds
required by regulatory agencies for work on the Property. The bond(s) will
revert to Piedmont upon satisfactory completion of the reclamation program.

2.5     Inspection of Property. Both Piedmont and Carlin US shall be permitted
to enter upon the Property at all reasonable times for the purpose of
inspection, but shall enter upon the Property at its own risk and so as not to
hinder unreasonably the operations of the Piedmont. Carlin US shall indemnify
and hold Piedmont harmless from

 

13

--------------------------------------------------------------------------------



any damage, claim, or demand by reason of injury to inspecting party or its
agents or representatives on the Property or the approaches thereto.

2.6     Inspection of Accounts. The operator shall keep accurate books and
records of accounts reflecting its exploration activities on the Property. Each
party shall have the right, either itself or through a qualified accountant of
its choice and at its cost, to examine and inspect the books and records of the
operator US pertaining to its exploration activities on the Property.

SECTION THREE

Joint Venture

3.1     Formation of Joint Venture. If Piedmont elects to form a Joint Venture
with Carlin US in accordance with Section 1.2 above, the parties will negotiate
in good faith an agreement to form a Joint Venture in the general format of Form
5A (“Form 5A”) prepared by the Rocky Mountain Mineral Law Foundation. At the
election of either party, the parties shall use Form 5A-LLC in place of Form 5A,
and all references in this Agreement to Form 5A shall then refer to Form 5A-LLC.

3.2     Participating Interests. Following its expenditure of $3,500,000.00,
Piedmont shall have a Participating Interest of 51% and Carlin US will have a
Participating Interest of 49%. The deemed value of Carlin US’s Initial Capital
Contribution shall be $3,362,745.00. The value of Piedmont’s initial capital
contribution shall be $3,500,000.00.

3.3     Operator. Following formation of the Joint Venture, Piedmont shall be
the Operator of the Joint Venture, except as otherwise provide in Section 3.1.
If Piedmont’s

 

14

--------------------------------------------------------------------------------



participating interest becomes less than 50%, Carlin US may elect to become the
operator. A Management Committee, consisting of two representatives of each
party, shall be responsible for approving programs and budgets and for
determining the general policies and directions to be adopted by the Operator in
the conduct of its operations. The Management Committee shall meet at least once
annually and otherwise on ten (10) days’ advance written notice given by either
party.

Prior to the commencement of each contract year, the Operator shall propose
Programs and Budgets to the Management Committee at least annually for periods
determined necessary or appropriate by the Operator. Programs and Budgets for
exploration or mining operations shall not exceed one (1) year without unanimous
approval of the Participants. The Management Committee will vote upon the
proposed work plan and budget within thirty (30) days after delivery by the
Operator. Each Party shall give notice to the Operator within thirty (30) days
after a Program and Budget is approved by the Management Committee whether it
will fund its share of expenditures in respect of such Program and Budget. Each
Party who elects to fund its share shall be obligated to do so.

If the Operator does not propose a Program and Budget requiring a total annual
expenditure of TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) or more prior to
the beginning of an annual budget period, then, within thirty (30) days after
the beginning of the annual period, unless both parties agree to a lesser
amount, the non-Operator may propose a Program and Budget requiring an annual
expenditure of FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) or more, and the
non-Operator shall

 

15

--------------------------------------------------------------------------------



thereupon become the Operator. The former Operator shall be entitled to meet
with the new Operator to discuss the proposed Program and Budget and suggest any
changes it feels are appropriate. The new Operator shall immediately thereafter
finalize the Program and Budget and deliver it to the former Operator, whereupon
it shall be deemed to have been approved by the Management Committee. If the
non-Operator does not present such a proposed budget within thirty (30) days
after the beginning of the annual period, then the non-Operator will have waived
its right to do so for that annual period.

3.4     Cash Calls and Dilution. Following approval of an annual program and
budget, the Operator shall make cash calls from time to time for the conduct of
operations. A party receiving a cash call must contribute its share within
fifteen (15) days of receiving the notice. Failure by either party to
participate in the cash call shall result in straight-line dilution in
accordance with Form 5A. A party whose Participating Interest falls below ten
percent (10%) shall be deemed to have withdrawn from the Joint Venture, and
thereafter that party shall elect, on a one-time basis to receive either (1)
five percent (5%) of net profits from the Joint Venture, as determined in
accordance with standard accounting principles; or (2) a royalty on production
equal to two percent (2%) of net smelter returns, as more particularly described
on Exhibit B attached hereto.

SECTION FOUR

Termination and Default

4.1     Termination. Subject to satisfaction of the provisions of Sections
1.1(a), 1.1(b), 1.1(c), and 1.5, 1.6 and 1.7 above, Piedmont shall have the
right to terminate this Agreement at its sole discretion at any time by giving
thirty (30) days’ advance written

 

16

--------------------------------------------------------------------------------



notice to Carlin US. Upon termination, Carlin US shall retain all payments
previously made as liquidated damages and this Agreement shall cease and
terminate. Piedmont will provide Carlin US with all factual data, maps, assays,
and reports pertaining to the Property. Piedmont will also deliver a Quitclaim
Deed to Carlin US.

4.2     Default. If Piedmont fails to perform its obligations under this
Agreement, and in particular fails to make any payment due to Carlin US
hereunder, Carlin US may declare Piedmont in default by giving Piedmont written
notice of default which specifies the obligation(s) which Piedmont has failed to
perform. If Piedmont fails to remedy a default in payment within fifteen days
(15) of receiving the notice of default, and thirty (30) days for any other
default, Carlin US may terminate this Agreement and Piedmont shall peaceably
surrender possession of the Property to Carlin US. Notice of termination shall
be in writing and served in accordance with this Agreement.

SECTION FIVE

Notices and Payments

5.1     Notices. All notices to Piedmont or Carlin US shall be in writing and
shall be sent certified or registered mail, return receipt requested, to the
addresses below. Notice of any change in address shall be given in the same
manner.

 

TO PIEDMONT:

Piedmont Mining Company, Inc.

 

P.O. Box 20675

 

New York, New York 10021

 

 

With copy to:

Lewis B. Gustafson

5320 Cross Creek Lane

 

Reno, Nevada 89511

 

 

17

--------------------------------------------------------------------------------



 

With copy to:

Richard W. Harris, Esq.

 

Harris & Thompson

 

6121 Lakeside Drive, Suite 260

 

Reno, Nevada 89511

 

 

TO CARLIN US:

Carlin Gold US Inc.

1 East Liberty Street, Suite 424

 

Reno, Nevada 89501

 

 

With copy to:

Patricia D. Sandberg

DuMoulin Black LLP

10th Floor, 595 Howe Street

Vancouver, British Columbia V6C 2T5

 

5.2     Payments. All payments shall be in U.S. currency payable to Carlin US at
the Reno address above.

SECTION SIX

Assignment

No party may assign its interest in this Agreement, in whole or in part, without
prior written consent of the other party, which consent shall not be
unreasonably withheld.

SECTION SEVEN

Representation of Title

7.1     Warranty. Carlin US represents, to the best of its knowledge, that (1)
Carlin US owns the QA/QC Claims described in Exhibit A-2; (2) the Option
Agreement is presently in good standing, and there exist no conditions of
default; (3) the Mining Lease is presently in good standing, and there exist no
conditions of default; (4) subject to the paramount title of the United States
and the requirement for discovery of minerals, the unpatented mining claims are
valid under the mining laws of the United States and

 

18

--------------------------------------------------------------------------------



the State of Nevada; (5) Carlin US has and will continue to have the right to
commit the Property to this Agreement; (6) and Carlin US is not aware of any
claim disputes, legal actions, or environmental hazards affecting the Property.

7.2     Encumbrances. To the best of Carlin US’ knowledge, the Property is
subject only to the Option Agreement, Mining Lease, the Deed of Trust which
encumbers the fee lands subject to the Mining Lease, and such other matters of
record which Carlin US has disclosed to Piedmont; and there exist no other
encumbrances, rights of first refusal, or limitations affecting the Property.

SECTION EIGHT

Force Majeure

8.1     Suspension of Obligations. If Carlin US or Piedmont is prevented by
Force Majeure from timely performance of any of its obligations hereunder, the
failure of performance shall be excused and the period for performance shall be
extended for an additional period equal to the duration of Force Majeure. Upon
the occurrence and upon the termination of Force Majeure, Carlin US or Piedmont
shall promptly notify the other party in writing. Carlin US or Piedmont shall
use reasonable diligence to remedy Force Majeure, but shall not be required to
contest the validity of any law or regulation or any action or inaction of civil
or military authority. The party which has invoked a condition of Force Majeure
shall give written notice to the other party upon cessation of the Force
Majeure.

8.2     Definition of Force Majeure. “Force Majeure” means any cause beyond a
party's reasonable control, including law or regulation; action or inaction of
civil or

 

19

--------------------------------------------------------------------------------



military authority; inability to obtain any license, permit, or other
authorization that may be required to conduct operations on or in connection
with the Property; interference with mining operations by a lessee of oil, gas,
or geothermal resources under the Property; unusually severe weather; mining
casualty; unavoidable mill shutdown; damage to or destruction of mine plant or
facility; fire; explosion; flood; insurrection; riot; war; labor disputes;
inability after diligent effort to obtain workmen, material, or fuel supplies;
unavailability of equipment, including drill rigs with qualified drillers; delay
in transportation; acts of God; and a shutdown of the United States banking
system. Failure to timely, properly, and diligently apply for necessary
government permits shall not be an event of Force Majeure.

SECTION NINE

Miscellaneous Provisions

9.1     Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective heirs, executors,
administrators, successors, and assigns.

9.2     Applicable Law. The terms and provisions of this Agreement shall be
interpreted in accordance with the laws of the State of Nevada.

9.3     Entire Agreement. This Agreement terminates and replaces all prior
agreements, either written, oral or implied, between the parties hereto, and
constitutes the entire agreement between the parties.

9.4     Recording Memorandum of Agreement. The parties hereto agree to execute a
Memorandum of this Agreement (short form) for the purpose of recording

 

20

--------------------------------------------------------------------------------



same in the records of Elko County, Nevada so as to give public notice, pursuant
to the laws of the State of Nevada, of the existence of this Agreement.

9.5     Void or Invalid Provisions. If any term, provision, covenant or
condition of this Agreement, or any application thereof, should be held by a
court of competent jurisdiction to be invalid, void or unenforceable, all
provisions, covenants and conditions of this Agreement, and all applications
thereof not held invalid, void or unenforceable, shall continue in full force
and effect and shall in no way be affected, impaired, or invalidated thereby.

9.6     No Partnership. Nothing in this Agreement shall create a partnership
between Carlin US and Piedmont.

9.7     Press Releases. Prior to issuing any press release or other disclosure
of information regarding the Willow Creek Property, Piedmont or Carlin US, as
the case may be, shall submit its press release or information disclosure to the
other party for review and approval. If no comments or approval have been given
by the receiving party within two (2) working days following receipt, the press
release or information distribution shall be deemed approved.

 

21

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

CARLIN GOLD US INC., a Nevada

 

corporation

 

 

By /s/ K. Wayne Livingstone

 

K. WAYNE LIVINGSTONE, President

 

 

PIEDMONT MINING COMPANY, INC., a North Carolina corporation

 

 

By /s/ Robert M. Shields, Jr.

 

ROBERT M. SHIELDS, JR., President and CEO

 

 

 

 

Piedmont/7596

exploration agreement w/option to form joint venture

(willow creek property) (carlin gold/toquima/piedmont) (5-08)

 

 

 

22

--------------------------------------------------------------------------------



 

EXHIBIT A-1

QA and QC Claims, Elko County, Nevada (Willow Creek) – Sections 1, 2, 11, 12,
T42N, R60E, Sections 26, 27, 34, 35, T43N, R60E, Section 7, T42N, R61E

 

 

Claim Name

Location Date

BLM NMC Nos.

County Document Nos.

 

 

QA 1

09/02/2003

853866

509448

 

QA 2

09/02/2003

853867

509449

 

QA 3

09/02/2003

853868

509450

 

QA 4

09/02/2003

853869

509451

 

QA 5

09/02/2003

853870

509452

 

QA 6

09/02/2003

853871

509453

 

QA 7

09/02/2003

853872

509454

 

QA 8

09/02/2003

853873

509455

 

QA 9

09/02/2003

853874

509456

 

QA 10

09/02/2003

853875

509457

 

QA 11

09/02/2003

853876

509458

 

QA 12

09/02/2003

853877

509459

 

QA 13

09/02/2003

853878

509460

 

QA 14

09/02/2003

853879

509461

 

QA 15

09/02/2003

853880

509462

 

QA 16

09/02/2003

853881

509463

 

QA 17

09/02/2003

853882

509464

 

QA 18

09/02/2003

853883

509465

 

QA 19

09/02/2003

853884

509466

 

QA 20

09/02/2003

853885

509467

 

QA 21

09/02/2003

853886

509468

 

QA 22

09/02/2003

853887

509469

 

QA 23

09/02/2003

853888

509470

 

QA 24

09/02/2003

853889

509471

 

QA 25

09/02/2003

853890

509472

 

QA 26

09/02/2003

853891

509473

 

QA 27

09/02/2003

853892

509474

 

QA 28

09/02/2003

853893

509475

 

QA 29

09/02/2003

853894

509476

 

QA 30

09/08/2003

853895

509477

 

QA 31

09/08/2003

853896

509478

 

--------------------------------------------------------------------------------



 

QA 32

09/08/2003

853897

509479

 

QA 33

09/08/2003

853898

509480

 

QA 34

09/08/2003

853899

509481

 

QA 35

09/08/2003

853900

509482

 

QA 36

09/08/2003

853901

509483

 

QA 37

09/08/2003

853902

509484

 

QA 38

09/08/2003

853903

509485

 

QA 39

09/08/2003

853904

509486

 

QA 40

09/08/2003

853905

509487

 

QA 41

09/08/2003

853906

509488

 

QA 42

09/08/2003

853907

509489

 

QA 43

09/08/2003

853908

509490

 

QA 44

09/08/2003

853909

509491

 

QA 45

09/08/2003

853910

509492

 

QA 46

09/08/2003

853911

509493

 

QA 47

09/08/2003

853912

509494

 

QA 48

09/08/2003

853913

509495

 

QA 49

09/08/2003

853914

509496

 

QA 50

12/13/2006

945747

566811

 

QA 51

12/15/2006

945748

566812

 

QA 52

12/15/2006

945749

566813

 

QA 53

12/15/2006

945750

566814

 

QA 54

12/15/2006

945751

566815

 

QA 55

12/15/2006

945752

566816

 

QA 56

12/15/2006

945753

566817

 

QA 57

12/15/2006

945754

566818

 

QA 58

12/15/2006

945755

566819

 

QA 59

12/15/2006

945756

566820

 

QA 60

12/15/2006

945757

566821

 

QA 61

12/15/2006

945758

566822

 

QA 62

12/15/2006

945759

566823

 

QA 63

12/14/2006

945760

566824

 

QA 64

12/14/2006

945761

566825

 

QA 65

12/14/2006

945762

566826

 

QA 66

12/14/2006

945763

566827

 

QA 67

12/14/2006

945764

566828

 

QA 68

12/14/2006

945765

566829

 

--------------------------------------------------------------------------------



 

QA 69

12/14/2006

945766

566830

 

QA 70

12/14/2006

945767

566831

 

QA 71

12/13/2006

945768

566832

 

QA 72

12/13/2006

945769

566833

 

QA 73

12/13/2006

945770

566834

 

QA 74

12/13/2006

945771

566835

 

QA 75

12/13/2006

945772

566836

 

QA 76

12/13/2006

945773

566837

 

QA 77

12/13/2006

945774

566838

 

QA 78

12/13/2006

945775

566839

 

QA 79

12/13/2006

945776

566840

 

QC 1

09/08/2003

853915

509498

 

QC 2

09/08/2003

853916

509499

 

QC 3

09/08/2003

853917

509500

 

QC 4

09/08/2003

853918

509501

 

QC 5

09/08/2003

853919

509502

 

QC 6

09/08/2003

853920

509503

 

QC 7

09/08/2003

853921

509504

 

QC 8

09/08/2003

853922

509505

 

QC 9

09/08/2003

853923

509506

 

QC 10

09/08/2003

853924

509507

 

QC 11

09/08/2003

853925

509508

 

QC 12

09/08/2003

853926

509509

 

QC 13

09/08/2003

853927

509510

 

QC 14

09/08/2003

853928

509511

 

QC 15

09/08/2003

853929

509512

 

QC 16

09/08/2003

853930

509513

 

QC 17

10/18/2003

853931

509514

 

QC 18

10/18/2003

853932

509515

 

QC 19

10/18/2003

853933

509516

 

QC 20

10/18/2003

853934

509517

 

QC 21

10/18/2003

853935

509518

 

QC 22

10/18/2003

853936

509519

 

QC 23

10/18/2003

853937

509520

 

QC 24

10/18/2003

853938

509521

 

QC 25

10/18/2003

853939

509522

 

QC 26

10/18/2003

853940

509523

 

--------------------------------------------------------------------------------



 

QC 27

10/18/2003

853941

509524

 

QC 28

10/18/2003

853942

509525

 

QC 29

10/18/2003

853943

509526

 

QC 30

10/18/2003

853944

509527

 

QC 31

10/18/2003

853945

509528

 

QC 32

10/18/2003

853946

509529

 

QC 33

10/18/2003

853947

509530

 

QC 34

10/18/2003

853948

509531

 

QC 35

10/18/2003

853949

509532

 

QC 36

10/18/2003

853950

509533

 

QC 37

10/18/2003

853951

509534

 

QC 38

10/18/2003

853952

509535

 

QC 39

10/18/2003

853953

509536

 

QC 40

10/18/2003

853954

509537

 

QA, QC claims owned by Carlin Gold US Inc.

 

--------------------------------------------------------------------------------



 

EXHIBIT A-2

CC Claims, Elko County, Nevada (Currant Creek) - Sections 12, 13, T42N, R60 E,
and Sections 7, 18, T42N, R61E:

Claim Name

 

BLM Serial Number

 

Elko County Recording

Book/Page

 

 

 

 

 

CC 1

 

NMC 850830

 

Book 3 Page 47753

CC 2

 

NMC 850831

 

Book 3 Page 47754

CC 3

 

NMC 850832

 

Book 3 Page 47755

CC 4

 

NMC 850833

 

Book 3 Page 47756

CC 5

 

NMC 850834

 

Book 3 Page 47757

CC 6

 

NMC 850835

 

Book 3 Page 47758

CC 7

 

NMC 850836

 

Book 3 Page 47759

CC 8

 

NMC 850837

 

Book 3 Page 47760

CC 9

 

NMC 850838

 

Book 3 Page 47761

CC 10

 

NMC 850839

 

Book 3 Page 47762

CC 11

 

NMC 850840

 

Book 3 Page 47763

CC 12

 

NMC 850841

 

Book 3 Page 47764

CC 13

 

NMC 850842

 

Book 3 Page 47765

CC 14

 

NMC 850843

 

Book 3 Page 47766

CC 15

 

NMC 850844

 

Book 3 Page 47767

CC 16

 

NMC 850845

 

Book 3 Page 47768

CC 17

 

NMC 850846

 

Book 3 Page 47769

CC 18

 

NMC 850847

 

Book 3 Page 47770

CC 19

 

NMC 850848

 

Book 3 Page 47771

CC 20

 

NMC 850849

 

Book 3 Page 47772

CC 21

 

NMC 850850

 

Book 3 Page 47773

CC 22

 

NMC 850851

 

Book 3 Page 47774

CC 23

 

NMC 850852

 

Book 3 Page 47775

CC 24

 

NMC 850853

 

Book 3 Page 47776

CC 25

 

NMC 850854

 

Book 3 Page 47777

CC 26

 

NMC 850855

 

Book 3 Page 47778

CC 27

 

NMC 850856

 

Book 3 Page 47779

CC 28

 

NMC 850857

 

Book 3 Page 47780

CC 29

 

NMC 850858

 

Book 3 Page 47781

CC 30

 

NMC 850859

 

Book 3 Page 47782

 

 

--------------------------------------------------------------------------------



 

CC 31

 

NMC 850860

 

Book 3 Page 47783

CC 32

 

NMC 850861

 

Book 3 Page 47784

CC 33

 

NMC 850862

 

Book 3 Page 47785

CC 34

 

NMC 850863

 

Book 3 Page 47786

CC 35

 

NMC 850864

 

Book 3 Page 47787

CC 36

 

NMC 850865

 

Book 3 Page 47788

CC 37

 

NMC 850866

 

Book 3 Page 47789

CC 38

 

NMC 850867

 

Book 3 Page 47790

CC 39

 

NMC 850868

 

Book 3 Page 47791

 

CC claims are under option to Carlin Gold US from the owner, Barrick Gold
Exploration Inc., under the terms of the Option Agreement (Currant Creek) dated
June 23, 2004, amended June 3, 2005, and April 17, 2007

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A-3

 

Gibbs Property Description (Private Land), Elko County, Nevada (Willow Creek) -
T42N, R60E, MDB&M, Elko County, Nevada

 

Section 1:       N ½ NW ¼ ; SW ¼ NW ¼ ; S ½ SW ¼ ; N ½ SE ¼ ; SW ¼ SE ¼

Section 2:

S ½ of the NE ¼

Section 11:

NE ¼ NE ¼

Section 12:

NW ¼ NW ¼

 

 

Gibbs property is leased by Carlin Gold US from the owner, W.H. Gibbs Company,
under the terms of a Mining Lease and Option to Purchase Agreement dated January
15, 2004, amended August 31, 2004

 

--------------------------------------------------------------------------------



 

[exa4.jpg]

 

 

 

--------------------------------------------------------------------------------



Exhibit B

Net Smelter Returns

Payor:

Recipient:

1.   Definitions. The terms defined in the instrument to which this Exhibit is
attached and made part of shall have the same meanings in this Exhibit. The
following definitions shall apply to this Exhibit.

1.1      "Gold Production" means the quantity of refined gold outturned to
Payor's account by an independent third party refinery for gold produced from
the Property during the month on either a provisional or final settlement basis.

1.2      "Gross Value" shall be determined on a month basis and have the
following meanings with respect to the following Minerals:

1.2.1 Gold.

(a)  If Payor sells gold concentrates, dore or ore, then Gross Value shall be
the value of the gold contained in the gold concentrates, dore and ore
determined by utilizing: (l) the mine weights and assays for such gold
concentrates, dore and ore; (2) a reasonable recovery rate for the refined gold
recoverable from such gold concentrates, dore and ore (which shall be adjusted
annually to reflect the actual recovery rate of refined metal from such gold
concentrates, dore and ore); and (3) the Monthly Average Gold Price for the
month in which the gold concentrates, dore and ore were sold.

(b) If Payor produces refined gold (meeting the specifications of the London
Bullion Market Association, and if the London Bullion Market Association no
longer prescribes specifications, the specifications of such other association
generally accepted and recognized in the mining industry) from Minerals, and if
Section 1.2.1(a) above is not applicable, then for purposes of determining Gross
Value, the refined gold shall be deemed to have been sold at the Monthly Average
Gold Price for the month in which it was refined. The Gross Value shall be
determined by multiplying Gold Production during the month by the Monthly
Average Gold Price.

1.2.2 Silver.

(a)  If Payor sells silver concentrates, dore or ore, then Gross Value shall be
the value of the silver contained in the silver concentrates, dore and ore
determined by utilizing: (l) the mine weights and assays for such silver
concentrates, dore and ore; (2) a reasonable recovery rate for the refined
silver recoverable from such silver concentrates, dore and ore (which shall be
adjusted annually to reflect the actual recovery rate of refined metal from such
silver concentrates, dore and ore); and (3) the Monthly Average Silver Price for
the month in which the silver concentrates, dore and ore were sold.

(b) If Payor produces refined silver (meeting the specifications for refined
silver subject to the New York Silver Price published by Handy & Harmon, and if
Handy & Harmon no longer publishes such specifications, the specifications of
such other association or entity generally accepted and recognized in the mining
industry) from Minerals, and if Section 1.2.2(a) above is not applicable, the
refined silver shall be deemed to have been sold at the Monthly Average Silver
Price for the month in which it was refined. The Gross Value shall be determined
by multiplying Silver Production during the month by the Monthly Average Silver
Price.

 

Net Smelter Returns Exhibit

1

 

--------------------------------------------------------------------------------



1.2.3 All Other Minerals.

(a)  If Payor sells any concentrates, dore or ore of Minerals other than gold or
silver, then Gross Value shall be the value of such Minerals determined by
utilizing: (l) the mine weights and assays for such Minerals; (2) a reasonable
recovery rate for the Minerals (which shall be adjusted annually to reflect the
actual recovery rate of recovered or refined metal or product from such
Minerals); and (3) the monthly average price for the Minerals or product of the
Minerals for the month in which the concentrates, dore or ore was sold. The
monthly average price shall be determined by reference to the market for such
Minerals or product which is recognized in the mining industry as authoritative
and reflective of the market for such Minerals or product.

(b)  If Payor produces refined or processed metals from Minerals other than
refined gold or refined silver, and if Section 1.2.3(a) above is not applicable,
then Gross Value shall be equal to the amount of the proceeds received by Payor
during the month from the sale of such refined or processed metals. Payor shall
have the right to sell such refined or processed metals to an affiliated party,
provided that such sales shall be considered, solely for purposes of determining
Gross Value, to have been sold at prices and on terms no less favorable than
those that would be obtained from an unaffiliated third party in similar
quantities and under similar circumstances.

1.3      "Minerals" means gold, silver, platinum, antimony, mercury, copper,
lead, zinc, and all other mineral elements and mineral compounds, and geothermal
resources, which are contemplated to exist on the Property or which are after
the Effective Date discovered on the Property and which can be extracted, mined
or processed by any method presently known or developed or invented after the
Effective Date.

1.4      "Monthly Average Gold Price" means the average London Bullion Market
Association Afternoon Gold Fix, calculated by dividing the sum of all such
prices reported for the month by the number of days for which such prices were
reported during that month. If the London Bullion Market Association Afternoon
Gold Fix ceases to be published, all such references shall be replaced with
references to prices of gold for immediate sale in another established marked
selected by Payor, as such prices are published in Metals Week magazine, and if
Metals Week magazine no longer publishes such prices, the prices of such other
association or entity generally accepted and recognized in the mining industry.

1.5      "Monthly Average Silver Price" means the average New York Silver Price
as published daily by Handy & Hannon, calculated by dividing the sum of all such
prices reported for the month by the number of days in such month for which such
prices were reported. If the Handy & Hannon quotations cease to be published,
all such references shall be replaced with references to prices of silver for
immediate sale in another established market selected by Payor as published in
Metals Week magazine, and if Metals Week magazine no longer publishes such
prices, the prices of such other association or entity generally accepted and
recognized in the mining industry.

1.6      "Net Smelter Returns" means the Gross Value of all Minerals, less the
following costs, charges and expenses paid or incurred by Payor with respect to
the refining and smelting of such Minerals:

1.6.1 Charges for smelting and refining (including sampling, assaying and
penalty charges), but not any charges or costs of agglomeration, beneficiation,
crushing, extraction, milling, mining or other processing; and

Net Smelter Returns Exhibit

 

2

 

--------------------------------------------------------------------------------



1.6.2 Actual costs of transportation (including freight, insurance, security,
transaction taxes, handling, port, demurrage, delay and forwarding expenses
incurred by reason of or in the course of such transportation) of concentrates
or dore metal from the Property to the smelter or refinery, but not any charges
or costs of transportation of Minerals or ores from any mine on the Property to
an autoclave, concentrator, crusher, heap or other leach process, mill or plant
which is not a smelter or refinery.

1.7      "Property" means the real property described in the instrument to which
these Net Smelter Returns provisions are attached and made a part.

1.8       "Silver Production" means the quantity of refined silver outturned to
Payor's account by an independent third-party refinery for silver produced from
the Property during the month on either a provisional or final settlement basis.

2.

Payment Procedures.

2.1       Accrual of Obligation. Payor's obligation to pay the royalty shall
accrue and become due and payable upon the sale or shipment from the Property of
unrefined metals, dore metal, concentrates, ores or other Minerals or Minerals
products or, if refined metals are produced, upon the outturn of refined metals
meeting the requirements of the specified published price to Payor's account.

2.2       Futures or Forward Sales, Etc. Except as provided in Sections
1.2.1(a), 1.2.2(a) and 1.2.3 (a) (regarding sales of unprocessed gold and silver
and sales of Minerals other than gold and silver), Gross Value shall be
determined irrespective of any actual arrangements for the sale or other
disposition of Minerals by Payor, specifically including but not limited to
forward sales, futures trading or commodities options trading, and any other
price hedging, price protection, and speculative arrangements that may involve
the possible delivery of gold, silver or other metals produced from Minerals.

2.3       Monthly Calculations and Payments. Net Smelter Returns royalties shall
be determined on a monthly basis. Payor shall pay Payor each monthly royalty
payment on or before the last business day of the month immediately following
the month in which the royalty payment obligation accrued. Payor acknowledges
that late payment by Payor to Recipient of royalty payments will cause Recipient
to incur costs, the exact amount of which will be difficult to ascertain.
Accordingly, if any amount due and payable by Payor is not received by Recipient
within ten (l0) days after such amount is due, then Payor shall pay to Recipient
a late charge equal to ten percent (10%) of such overdue amount. Recipient's
acceptance of such late charge shall not constitute a waiver of Payor' default
with respect to such overdue amount, nor prevent Recipient from exercising any
of Recipient's other rights and remedies. If any amount payable by Payor remains
delinquent for a period in excess of thirty (30) days, Payor shall pay to
Recipient, in addition to the late payment, interest from and after the due date
at the statutory interest rate.

2.4      Statements. At the time of payment of the royalty, Payor shall
accompany such payment with a statement which shows in detail the quantities and
grades of refined gold, silver or other metals or dore, concentrates or ores
produced and sold or deemed sold by Payor in the preceding month; the Monthly
Average Gold Price and Monthly Average Silver Price, as applicable; costs and
other deductions, and other pertinent information in detail to explain the
calculation of the payment with respect to such month. Payment shall be made to
the address provided in the agreement or instrument to which this Exhibit is
attached for purposes of notices or by wire transfer to an account which
Recipient designates.

 

Net Smelter Returns Exhibit

3

 

--------------------------------------------------------------------------------



2.5      Inventories and Stockpiles. Payor shall include in all monthly
statements a description of the quantity and quality of any gold or silver dore
that has been retained as inventory for more than ninety (90) days. Recipient
shall have thirty (30) days after receipt of the statement to either: (a) elect
that the dore be deemed sold, with Gross Value to be determined as provided in
Sections 1.2.1 (b), with respect to gold, and 1.2.2(b), with respect to silver,
as of such thirtieth (30th) day utilizing the mine weights and assays for such
dore and utilizing a reasonable recovery rate for refined metal and reasonable
deemed charges for all deductions which Payor is authorized to take, or (b)
elect to wait until such time as the royalty payment otherwise would become
payable pursuant to Sections 1.2.1(b) and 1.2.2(b). The Payor's failure to
respond within such time shall be deemed to be an election to use the methods
described in Sections 1.2.1(b) and 1.2.2(b).

2.6       Audit. Upon reasonable notice and at a reasonable time, the Recipient
shall have the right to audit and examine the Payor's accounts and records
relating to the calculation of the Net Smelter Returns royalty payments. If such
audit determines that there has been a deficiency or an excess in the payment
made to Recipient, such deficiency or excess shall be resolved by adjusting the
next monthly royalty payment due Recipient. Recipient shall pay all costs of
such audit unless a deficiency of three percent (3%) or more of the royalty
payment due for the calendar month in question is determined to exist. All books
and records used by Payor to calculate the royalty payments shall be kept in
accordance with generally accepted accounting principles applicable to the
mining industry.

Net Smelter Returns Exhibit

4

 

 